Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 19, 21, 22, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 19, disclose “first equalizing circuit”. However, it is not clear from the specification which circuit element(s) is called “first equalizing circuit”. 
Regarding claim 21, discloses “configuring the feedback circuit to cancel effects of variation in resistance of the pair of feedback resistive elements.” However, the specification is not clear how the feedback circuit is configured so that the canceling effects of variation in resistance of the pair of feedback resistive elements can be achieved.
Regarding claim 22, discloses “configuring the feedback circuit to cancel effects of variation in transconductance gain of the first amplifying circuit.” However, the specification is not clear how the feedback circuit is configured so that the canceling effects of variation in transconductance gain of the first amplifying circuit can be achieved.
Regarding claim 27, discloses “configuring the feedback circuit to cancel effects of changes in transconductance gain of the first transconductance amplification circuit.” However, the specification is not clear how the feedback circuit is configured so that the canceling effects of changes in transconductance gain of the first transconductance amplification circuit can be achieved.
Regarding claims 27 and 29, disclose “second equalizing circuit”. However, it is not clear from the specification which circuit element(s) is called “second equalizing circuit”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 19, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (7,782,142), hereinafter called LIN.
Regarding claims 1, 10 and 19, LIN (Fig. 5)  discloses an amplifier circuit comprising: a first amplifying circuit (400) configured to receive a voltage input (Vin/Vinb) and to output an amplified current (I1/I2); a second amplifying circuit (420/425) configured to receive the amplified current (I1/I2) and to output an amplified voltage (Vy1/Vy2), the second amplifying circuit comprising a pair of feedback resistive elements (Rf), each feedback resistive element being coupled to a gate and drain of a corresponding transistor in a pair of output transistors (M3/M4 and M5/M6) in the second amplifying circuit; and a circuit block (410) can be read as a feedback circuit configured to provide a negative feedback loop between an input via the gate and an output via the drain of the pair of output transistors (M3/M4 and M5/M6), the feedback circuit including an operational amplifier (OP) operable as a first transconductance amplification circuit (receives input voltage (Vref/Vcm) and output control current).
Regarding claim 26, wherein the pair of output transistors (M3/M4 and M5/M6)  are included in a trans-impedance amplifier, see column 3, lines 42-47.
Regarding claim 27, wherein first amplifying circuit (400) is a transconductance amplification circuit, see column 3, line 45.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN.
Regarding claim 7, claimed the pair of output transistors is collocated in an integrated circuit with the first transconductance amplification circuit, which LIN does not disclose. However, integrating desired circuit components into an integrated circuit has become standard/common in the art and would have been obvious modification in the absence of unexpected results and furthermore it helps enhancing the circuit’s performance, reduce module size and manufacturing cost.

Examiner’s Comments
	Claim 28 is depended on rejected claim 27.

Allowable Subject Matter
Claims 2-6, 8, 9, 11-18, 20 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-6, 11-18 and 20, the prior art does not disclose the first transconductance amplification circuit comprises: a first transistor that has a gate coupled to a drain of a first transistor in the pair of output transistors and that has a drain coupled to a gate of a second transistor in the pair of output transistors; and a second transistor that has a gate coupled to a drain of the second transistor in the pair of output transistors and that has a drain coupled to a gate of the first transistor in the pair of output transistors.  
Regarding claims 8, 9, prior art does not disclose wherein changes in transconductance gain of the pair of output transistors caused by variations in process, voltage or temperature on the integrated circuit are counteracted by changes in transconductance gain of the first transconductance amplification circuit caused by the variations in process, voltage or temperature.  
Regarding claims 23-25, the prior does not disclose the feedback circuit comprises a source degeneration circuit coupled between the sources of a pair of transistors in the first transconductance amplification circuit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843